Citation Nr: 1036512	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  92-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a testicular 
disability, to include as secondary to service-connected prostate 
cancer.

2.  Entitlement to service connection for a penile disability, 
other than erectile dysfunction, to include as secondary to 
service-connected prostate cancer.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated 30 percent disabling.

4.  Entitlement to an increased (compensable) rating for erectile 
dysfunction, currently rated noncompensable.

5.  Entitlement to an increased rating for tinnitus on an 
extraschedular basis, currently rated 10 percent disabling.

6.  Entitlement to an effective date earlier than August 9, 1991 
for the grant of a total rating for compensation purposes based 
on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	David E. Boelzner, Esquire


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1963 and from January 1964 to June 1978, including 
service in the Republic of Vietnam.  He also had a period of 
active duty for training (ACDUTRA) from November 1957 to April 
1958.  

These matters initially came before the Board of Veterans' 
Appeals (Board) from September 2000, February 2005, August 2006, 
and May 2007 decisions of the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  The 
RO: granted entitlement to a TDIU, effective November 4, 1999 in 
the September 2000 decision; denied entitlement to an increased 
rating in excess of 10 percent for tinnitus in the February 2005 
decision; denied entitlement to an increased rating in excess of 
10 percent for left ear hearing loss in the August 2006 decision; 
and denied entitlement to an increased compensable rating for 
erectile dysfunction and denied entitlement to service connection 
for deformity of the glans penis with partial penectomy and left 
hydrocelectomy in the May 2007 decision.

In August 2003, the Board dismissed the appeal for an effective 
date earlier than November 4, 1999 for the grant of a TDIU as 
moot based on the fact that it also granted a 100 percent rating 
for posttraumatic stress disorder (PTSD), effective prior to 
November 4, 1999, at that time.  In accordance with the Board's 
August 2003 decision, the RO assigned an effective date of August 
9, 1991 for the grant of a 100 percent rating for PTSD.  

The Board's dismissal of the appeal for an effective date earlier 
than November 4, 1999 for the grant of a TDIU was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  In 
May 2004, the Court vacated the Board's decision and remanded the 
case for readjudication in compliance with directives specified 
in a May 2004 Joint Motion filed by counsel for the Veteran and 
the VA secretary.

In January 2005, the Board denied the appeal for entitlement to a 
TDIU since August 9, 1991 based on the grant of a 100 percent 
rating for PTSD since that date.  The Board also remanded the 
appeal for an effective date earlier than August 9, 1991 for the 
grant of a TDIU at that time.

In May 2009, the RO granted service connection for right ear 
hearing loss, recharacterized the Veteran's hearing disability as 
bilateral hearing loss, and granted a 30 percent rating, 
effective March 22, 2002.

In October 2009, the Board remanded all issues on appeal for 
further development.

The issues of entitlement to service connection for a testicular 
disability and a penile disability other than erectile 
dysfunction, entitlement to an increased rating for erectile 
dysfunction, and entitlement to an increased rating for tinnitus 
on an extraschedular basis are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  On VA audiological testing in December 2009, the Veteran's 
hearing acuity was level VI in the right ear and level VII in the 
left ear.

2.  An inferred claim for a TDIU was received on August 21, 1985, 
the date the Veteran's claim for increased ratings for bilateral 
chondromalacia of the knees and left ear hearing loss was 
received.

3.  The Veteran became unemployable due to PTSD on August 27, 
1985, the effective date of the grant of service connection for 
that disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2009).

2.  The criteria for an effective date of August 27, 1985 for the 
grant of a TDIU are met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.340, 3.400, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The claim for an earlier effective date for the grant of a TDIU 
arises from the Veteran's disagreement with the effective date 
assigned after the grant of a TDIU.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying claim 
has been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or address prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as effective 
date) are appropriately addressed under the notice provisions of 
38 U.S.C.A. 
§§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

As for the claim for an increased rating for bilateral hearing 
loss, under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2005, the RO notified 
the Veteran of the evidence needed to substantiate his claim for 
an increased rating for bilateral hearing loss.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the May 2005 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a March 2006 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which 
the Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Id.

Furthermore, the Court directed that as with proper notice for an 
initial disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit (or 
ask the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-Flores 
v. Peake insofar as it required VA, in increased ratings claims, 
to provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The 
Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not 
be Veteran specific, and that while impairment in activities of 
daily life may indicate impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
adjudication of a claim.  Id.

Nevertheless, a June 2008 letter notified the Veteran that VA 
would consider evidence of the impact of his disability upon 
daily life.

The May 2005 letter told the Veteran that evidence of worsening 
could substantiate the increased rating claim.  He was notified 
in the March 2006 letter that medical or lay evidence could be 
submitted to substantiate his increased rating claim and was 
provided with specific examples.  The letter stated that the 
Veteran could submit letters from individuals who could describe 
the manner in which his disability had worsened.  

The March 2006 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the RO 
would assign a rating from 0 to 100 percent, and that it would 
consider evidence of the nature of the symptoms of the condition, 
their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social 
Security Administration (SSA) disability records, and all of the 
identified post-service private medical records.  The Veteran has 
not received any post-service VA medical treatment.  In addition, 
he was afforded a VA examination for bilateral hearing loss and a 
VA medical opinion was obtained as to entitlement to a TDIU prior 
to August 9, 1991.  Further assistance is unlikely to assist the 
Veteran in substantiating entitlement to an earlier effective 
date.
 
The Court has held that unless there is expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or clinically 
unacceptable test results, or medical evidence demonstrates that 
an alternative testing method exists and is in use by the general 
medical community, it will not second-guess VA's policy 
concerning audiological examinations.  Martinak v. Nicholson, 21 
Vet. App. 447, 454 (2007).  

The Veteran has submitted no such medical evidence in support of 
his claim.  In addition, Martinak specified that an audiology 
examiner was required to fully describe the functional effects 
caused by a hearing disability.  Id at 454-5.  In Martinak, the 
Court held that this duty was fulfilled where the examiner 
recorded the Veteran's complaints that hearing loss and tinnitus 
interfered with sleep.  Id.  

In this case, the audiologist who conducted a December 2009 VA 
examination noted that the Veteran's chief complaint was hearing 
loss and tinnitus and that he reported that he had difficulty 
hearing in all situations.  Specifically, he reported that he was 
only able to drive locally due to difficulty hearing cars and 
emergency vehicles on the road and that he could not hear in 
large groups or when two people were talking at the same time.  
Hence the functional effects were considered.  Therefore, the 
Board concludes that the VA audiological examination was adequate 
for rating purposes, as it included a pure tone audiometry test 
and a speech discrimination test, in accordance with 38 C.F.R. § 
4.85, and included an opinion by the audiologist as to the 
severity of the Veteran's bilateral hearing loss.  For example, 
the audiologist noted that the Veteran had severe sensorineural 
hearing loss bilaterally.

This development complied with the directives of the Board's 
remands with regard to the issues decided in this decision.

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a pure 
tone audiometric test of pure tone decibel thresholds at 1000, 
2000, 3000, and 4000 Hz with an average pure tone threshold 
obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a 
Roman numeral designation of auditory acuity level for hearing 
impairment is ascertained based on a combination of the percent 
of speech discrimination and pure tone threshold average.  Once a 
Roman numeral designation of auditory acuity level for each ear 
has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining the 
Roman numeral designations of auditory acuity level for hearing 
impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined 
instances of exceptional hearing loss.  In such exceptional 
cases, the Roman numeral designation for hearing loss of an ear 
may be based only on pure tone threshold average, using Table 
VIA, or from Table VI, whichever results in the higher Roman 
numeral.  Exceptional hearing loss exists when the pure tone 
threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz 
is 55 decibels or more; or where the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz.  In the latter situation, the higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

During the December 2009 VA examination, the Veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
65
70
70
75
70
Left ear
75
75
80
90
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 88 percent in the left ear.

Using Table VI, the December 2009 VA examination revealed level 
II hearing in the right ear and level III hearing in the left 
ear.  However, because the puretone thresholds at each frequency 
in both ears were 55 decibels or greater, Table VIA is for 
consideration.  As Table VIA reveals level VI hearing in the 
right ear and level VII hearing in the left ear, these higher 
numerals will be used.  Combining these levels according to Table 
VII yields an evaluation of 30 percent.

The Board notes that the Veteran underwent private audiological 
testing at Duke University Medical Center in August 2007.  
However, this audiometric report does not include a controlled 
speech discrimination test according to the Maryland CNC 
standards.  Rather, it was conducted using the W-22 (CD #4) word 
list.  Therefore, the August 2007 assessment does not meet the VA 
audiological standards set by 38 C.F.R. § 4.85 and cannot be used 
to rate the severity of the Veteran's bilateral hearing loss.  

Application of the rating schedule to the December 2009 VA 
examination shows that the Veteran has not met the criteria for 
an increased rating in excess of 30 percent at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.21, 4.85, 4.86, DC 6100.

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for an increased rating 
for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran is currently unemployed, has been granted SSA 
disability benefits, and has reported that he had difficulty 
obtaining and maintaining employment due to his hearing loss and 
the inability to be in the vicinity of loud noise.  Such evidence 
raises the question of entitlement to an extraschedular rating.  

The symptom of the Veteran's disability is hearing loss.  This 
symptom is contemplated by the rating criteria.  Thus, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).



TDIU

The Court has held that entitlement to a TDIU is an element of 
all claims for an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) 
(holding that an inferred claim for a TDIU is raised as part of 
an increased rating claim only when the Roberson requirements are 
met). 
The Veteran was granted a TDIU in September 2000.  Therefore, the 
question of entitlement to a TDIU is moot, apart from the 
question of the proper effective date, which is addressed below.

TDIU Effective Date

The grant of a TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007); 
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment 
of effective dates for increased ratings is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:
(a)  Unless specifically provided otherwise 
in this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor.
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.  
38 U.S.C.A. § 5110(a),(b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective 
date of an evaluation and award of pension, 
compensation or dependency and indemnity 
compensation based on an  original claim, a 
claim reopened after final disallowance, or 
a claim for increase will be the date of 
receipt of the claim or the date 
entitlement arose, whichever is the later. 

(o)(2)  Disability compensation.  The date 
as of which it is factually ascertainable 
that an increase in disability had occurred 
if claim is received within 1 year from 
such date otherwise, date of receipt of 
claim.  
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and 
regulations pertaining to the effective date for an increase as 
follows:  If the increase occurred within one year prior to the 
claim, the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of the claim.  If the increase occurred after the date of the 
claim, the effective date is the date of increase.  38 U.S.C.A. § 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 
3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a TDIU due solely to the 
service connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 
375 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

However, VA policy is to grant a TDIU in all cases where service 
connected disabilities preclude gainful employment, regardless of 
the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is 
prohibited from assigning a TDIU on the basis of 38 C.F.R. 
§ 4.16(b) in the first instance without ensuring that the claim 
is referred to VA's Director of Compensation and Pension (C&P) 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board can review the decision of the Director of C&P to deny 
TDIU under 38 C.F.R. § 4.16(b).  See Anderson v. Shinseki, 22 
Vet. App. 423 (2008). 

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of compensation 
benefits, the Board is required to review all the communications 
in the file, after the last final disallowance of the claim, 
which could be interpreted to be a formal or informal claim for 
benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 
198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  
Any communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal claim.  
See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim. Id.

A medical report may be an informal claim to increase or reopen a 
previous compensation determination when the report relates to a 
disability for which service connection has previously been 
established.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 
(Fed.Cir. 2006) (interpreting 38 C.F.R. § 3.157(b)(1) (2009)). 
  
Under 38 C.F.R. § 3.157, a report of treatment or examination can 
constitute an informal claim for increase if it contains 
sufficient information.  A private treatment record is deemed to 
be an informal claim as of the date of its receipt, while a VA 
record constitutes an informal claim as of the date of the 
treatment or examination.  Id.

The Court has held that entitlement to a TDIU is an element of 
all claims for an increased rating.  Rice, 22 Vet. App. at 447.  
Entitlement to a TDIU is raised when a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability.  See Roberson, 251 F.3d at 1378; Jackson, 587 
F.3d at 1109-10.  Thus, when entitlement to TDIU is raised during 
the appeal of a rating for a disability, it is part of the 
underlying claim for benefits.  Rice, 22 Vet. App. at 454.

On August 21, 1985, the Veteran filed a claim for an increased 
rating for his service-connected bilateral knee disability and 
left ear hearing loss.  In support of his claim for an increased 
rating, evidence was received which indicated that he was unable 
to maintain employment.  For example, a May 1986 letter from Dr. 
Purandare includes an opinion that the Veteran's medical problems 
incapacitated him from performing meaningful permanent 
employment.  
 
Thus, the Veteran submitted evidence of unemployability in 
connection with his claim for increased ratings, and a claim for 
a TDIU was reasonably raised by the record.  See Roberson, 251 
F.3d at 1378.  Under the Court's reasoning in Rice, the inferred 
claim for a TDIU is considered part of the Veteran's August 1985 
claim for increased ratings for a bilateral knee disability and 
left ear hearing loss.  Therefore, even though the Veteran's 
formal claim for a TDIU was not received by VA until November 
1991, a claim for a TDIU was actually received on August 21, 
1985, the date the claim for increased ratings for a bilateral 
knee disability and left ear hearing loss was received.  

With respect to whether the Veteran met the schedular criteria 
for a TDIU prior to August 9, 1991, the Veteran was granted 
service connection for bilateral chondromalacia of the knees and 
moderate nerve deafness of the left ear in August 1978.  The knee 
disability was assigned an initial 10 percent disability rating 
and the left ear hearing loss was assigned an initial 
noncompensable disability rating, both effective July 1, 1978.  
The Veteran did not appeal this decision.

In an April 1986 rating decision, the Veteran was granted service 
connection for posttraumatic stress disorder (PTSD) with anxiety, 
which was assigned an initial 30 percent disability rating, 
effective August 27, 1985.  The Veteran was also denied service 
connection for loss of vision of the right eye and denied 
increased ratings for bilateral chondromalacia of the knees and 
left ear hearing loss in the April 1986 decision.  He appealed 
the April 1986 denials and the Board affirmed the RO's denials in 
an April 1987 decision.    

In an April 1988 rating decision, the RO denied service 
connection for chronic lumbosacral strain, multiple joint pain, 
tinnitus, and a right eye condition and denied entitlement to 
increased ratings for left ear hearing loss and PTSD.  The 
Veteran appealed the April 1988 denials and the RO's decision was 
affirmed by the Board in an April 1990 decision.  Except for the 
TDIU, the Veteran has not disputed any other effective dates.

As the Veteran was only receiving 30 percent, 10 percent, and 
noncompensable ratings for his service-connected PTSD, bilateral 
knee disability, and left ear hearing loss, respectively, prior 
to August 9, 1991, he did not meet the scheduler criteria for a 
TDIU prior to that date.  See 38 C.F.R. § 4.16(a).  

Prior to August 9, 1991, the Veteran was only service-connected 
for PTSD, a bilateral knee disability, and left ear hearing loss.  
Consequently, his currently service-connected multiple myeloma, 
prostate cancer, tinnitus, erectile dysfunction, and right eye 
optic atrophy cannot be considered to determine whether he was 
entitled to a TDIU prior to that date.  In other words, the 
evidence must show that the Veteran's PTSD, bilateral knee 
disability, and hearing loss, either individually or combined, 
rendered him unable to secure or maintain substantially gainful 
employment prior to August 9, 1991 in order for an earlier 
effective date to be warranted.

An August 1979 statement by the Veteran (VA Form 21-2545) and a 
January 1980 treatment report from Beckley Orthopaedic 
Associates, Inc. reveal that the Veteran had been employed as a 
surface mine inspector with the U.S. Department of the Interior 
since December 1978 and had not lost any time from work. 

An August 1980 VA consultation report indicates that the Veteran 
reported that he was employed by the Orkin Company.

A VA examination report and statement by the Veteran (VA Form 21-
2545) both dated in February 1986 indicate that the Veteran 
reported that he last worked as a mine inspector in 1982, at 
which time he was laid off.  He had been unable to find work ever 
since due to his medical problems and his hearing disability 
would have prevented employment.

At a February 1986 VA psychiatric examination the Veteran 
reported that since his discharge from service, he had made 
various attempts to find work, but that nobody was willing to 
hire him because of difficulties with his hearing, vision, and 
joints.

In a May 1986 report Dr. Purandare related that the Veteran had 
been examined for PTSD, hearing loss, tinnitus, decreased vision 
in the right eye, bilateral patellar chondromalacia, obesity, and 
cardiac symptoms.  Dr. Purandare opined that the Veteran had 
significant problems that incapacitated him from performing 
meaningful permanent employment.

A September 1987 examination report from Dr. Kostenko reveals 
that the Veteran reported that his nervous anxiety had prevented 
him from maintaining a job due to the stress of working with 
others.

In statements dated in December 1988, November 1989, June 1990, 
and February and November 1991, the Veteran reported that he had 
been unemployed since December 1982 and had been denied several 
jobs because of poor vision and hearing and a back injury.  He 
was limited in his ability to drive, could not stand or sit for 
prolonged periods of time, and could not walk for long distances 
due to joint and back pain.  Also, he was unable to be exposed to 
noise, and was thus unable to be a truck driver, heavy equipment 
operator, or auto mechanic due to the loud noise associated with 
such jobs.  He had attempted to work desk jobs, but they were 
difficult due to "constant roaring" in his left ear and vision 
loss.

A September 1991 examination report from Dr. Malekpour reveals 
that the Veteran reported that he had been unable to work despite 
numerous efforts and endeavors and that he was denied employment 
due to medical disabilities.  He was diagnosed as having, among 
other things, PTSD and Dr. Malekpour opined that the Veteran was 
"unable to work in any substantial capacity, possibly due to the 
fact that he had not totally benefited from treatment," either 
due to his inconsistency, non-compliance, or his severe 
depression which had not been adequately evaluated and treated.

A January 2000 psychiatric examination report from Dr. Hoeper 
reveals that the Veteran reported that he had not worked at any 
job for more than 6 months since he stopped working at the U.S. 
Deparment of the Interior in 1982.  He was diagnosed as having, 
among other things, chronic PTSD.  Dr. Hoeper opined that due to 
PTSD, the Veteran was unable to sustain work, and was permanently 
and totally disabled.

In March 2000, the Veteran underwent a general medical 
examination at Rehabilitation and Pain Management Associates in 
conjunction with his claim for SSA disability benefits.  The 
examination report indicates that he reported that he had a 12th 
grade education and that he had worked in construction after 
service.  He had quit his job one year prior to the March 2000 
examination.  He further reported that due to pain, hearing and 
vision problems, and PTSD, he was not able to do any kind of 
work.

Statements and associated W-2s submitted by the Veteran in April 
2000 indicate that he had been employed at Global Security from 
December 1998 to January 1999 and received gross wages if 
$1,995.02.  He reported that he was terminated from that position 
because he was unable to deal with a large amount of stress.  He 
had also been employed at Lane Painting and Home Improvement, 
Inc. in April 1999 and received gross wages of $1,590.  He 
reported that he was terminated due to his inability to deal with 
the public.

A November 2000 psychiatric examination report from Dr. Hoeper 
includes an opinion that the Veteran was permanently and had been 
totally disabled and unemployable since 1986 due to PTSD.  This 
opinion was based on the Veteran's reports that, at most, he had 
worked 7 to 8 months between 1986 and 1999.  He had been 
terminated from several jobs because he could not deal with 
people and had been told that he was unable to control his anger.  
His longest period of employment since 1986 had been as a 
temporary Contract Inspector at Seymour Johnson Air Force Base, 
Civil Engineering Division, from May to September 1994.  He had 
not been considered for re-hiring because of his inability to 
deal with others.

In January 2010, a VA clinical psychologist reviewed the 
Veteran's claims folders and provided an opinion that it was 
likely ("at least as likely as not") that the Veteran's service 
connected disabilities prevented him from obtaining or retaining 
gainful employment in the period from September 1982 through 
August 9, 1991.  This opinion was based on the fact that the 
Veteran evidenced persistent PTSD prior to August 9, 1991 and Dr. 
Malekpour's September 1991 examination report which revealed that 
the Veteran appeared to be unable to work in any substantial 
capacity, possibly due to the fact that he had not totally 
benefitted from treatment, either due to his inconsistency, 
noncompliance, or due to the fact that he had severe depression 
which was not adequately evaluated and treated.  Overall, there 
was ample evidence in the Veteran's claims file that he suffered 
moderate to severe PTSD which rendered him unable to maintain 
employment in the period from September 1982 to August 9, 1991.

In a May 2010 Memorandum, the Director of C&P evaluated the 
Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).  
The Director noted the January 2010 opinion of the VA clinical 
psychologist, but concluded that the Veteran was not entitled to 
a TDIU on an extraschedular basis at any time prior to August 9, 
1991.

As the September 1991, November 2000, and January 2010 opinions 
of Dr. Malekpour, Dr. Hoeper, and the VA clinical psychologist, 
respectively, are accompanied by rationales and are consistent 
with the evidence of record, they are entitled to substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are whether 
the person opining is suitably qualified and sufficiently 
informed).  

The evidence favors a conclusion that prior to August 9, 1991, 
PTSD alone prevented the Veteran from obtaining or maintaining 
substantially gainful employment.  He stopped working at the U.S. 
Department of the Interior in 1982.  Since that time he has been 
essentially unemployed and has only held several short-term 
marginal positions.  He was unable to maintain any subsequent 
employment due to anxiety and an inability to work with others.  
The competent medical opinions are to the effect that the Veteran 
was incapable of gainful employment due to the effects of service 
connected disability.

The evidence reveals that the Veteran has been primarily 
unemployable due to PTSD since 1982.  As this disability was not 
service-connected until August 27, 1985 and this was after his 
inferred claim for a TDIU was received on August 21, 1985, an 
effective date of August 27, 1985, but not earlier, for the grant 
of a TDIU is warranted.  See 38 U.S.C.A. § 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).  


ORDER

Entitlement to an increased rating for bilateral hearing loss is 
denied.

Entitlement to an effective date of August 27, 1985 for the grant 
of a TDIU is granted.


REMAND

The Veteran's private treatment records reveal that he has been 
diagnosed as having various penile disabilities other than 
erectile dysfunction and a testicular disability.  Such diagnoses 
include deformity of the glans penis, squamous cell carcinoma of 
the penis, chronic balanitis, keratotic neoplasm of the glans 
penis, urethral stenosis, meatal stenosis, and a left hydrocele.  
He underwent a partial penectomy and left hydrocelectomy in June 
2006 and a distal urethroplasty, meatotomy, and cystoscopy in 
November 2006.

As the Veteran served in Vietnam he is presumed to have been 
exposed to herbicides, including Agent Orange.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307 (2009).  Furthermore, he is 
currently service connected for prostate cancer, status post 
radical prostatectomy.  

In its October 2009 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to schedule the Veteran for a VA 
genitourinary examination to assess the current severity of his 
erectile dysfunction and to determine the etiology of his current 
penile and testicular disabilities.  The examiner was instructed 
to provide an opinion as to whether the deformity of the glans 
penis with partial penectomy and/or the left hydrocelectomy were 
the result of or aggravated by the Veteran's service-connected 
prostate cancer, status post radical prostatectomy.  The examiner 
was also instructed to opine as to whether the deformity of the 
Veteran's penis was due to the June 2006 partial penectomy and 
left hydrocelectomy, the underlying service-connected erectile 
dysfunction disability, a combination of the two, or some other 
source.

The Veteran was scheduled for a VA genitourinary examination in 
December 2009 at the VA outpatient clinic in Winston-Salem, North 
Carolina and was notified of the date and location of the 
examination in a November 2009 letter.  In November 2009, the 
Veteran notified VA that he had been diagnosed as having multiple 
myeloma, that he was unable to travel without medical assistance, 
and that he would be unable to report for the scheduled 
examination in Winston-Salem.  He subsequently failed to report 
for the scheduled examination.

A second VA genitourinary examination was scheduled in January 
2010 at the VA Medical Center in Fayetteville, North Carolina 
(VAMC Fayetteville).  Prior to the examination, the Veteran 
notified VA in December 2009 and January 2010 that he would be 
unable to report for the scheduled examination due to cancer in 
his back.  He requested that the examination be rescheduled at a 
facility in his home town of Goldsboro, North Carolina.  The 
scheduled examination at VAMC Fayetteville was subsequently 
cancelled.

In a July 2010 supplemental statement of the case (SSOC), the RO 
denied the Veteran's claims for service connection for penile and 
testicular disabilities and his claim for an increased rating for 
erectile dysfunction.  The RO noted that while the Veteran had 
requested a VA examination in Goldsboro, there was no VA facility 
at that location in order to perform the requested examination.

Although multiple attempts have been made to afford the Veteran a 
VA genitourinary examination in order to obtain the necessary 
opinions and the Veteran has been unable to report for the 
scheduled examinations due to his medical condition, VA must 
sometimes tailor its assistance to the particular circumstances 
of individual veterans.  Specifically, where a veteran is unable 
to report for a VA examination, VA has a duty to attempt to 
afford him a suitable fee basis examination and even where a fee 
basis examination is not feasible, the RO has an obligation to 
document its efforts to arrange such an examination.  See Bolton 
v. Brown, 8 Vet. App. 185 (1995) (holding that where an 
incarcerated veteran could not report for examination at a VA 
facility, the RO had a duty to document its efforts to schedule a 
fee basis examination).  

There is no evidence that an attempt has been made to schedule 
the Veteran for a fee basis examination for his penile and 
testicular disabilities in Goldsboro, North Carolina.  While the 
Board appreciates the difficulties the RO has had in scheduling 
the Veteran for a VA genitourinary examination at an appropriate 
facility, the issues of entitlement to service connection for a 
testicular disability and a penile disability other than erectile 
dysfunction and entitlement to an increased rating for erectile 
dysfunction must again be remanded in order to attempt to 
schedule the Veteran for a fee basis examination.

In its January 2010 remand, the Board noted that based on 
evidence that the Veteran's tinnitus had forced him to seek 
psychiatric help and had caused difficulty sleeping at night; the 
RO should readjudicate the claim for an increased rating for 
tinnitus on an extraschedular basis.  This issue has not yet been 
readjudicated by the RO and pertinent evidence pertaining to this 
issue, namely the December 2009 VA audiological examination 
report, was received following the January 2010 remand.  The 
Board is required to remand this issue for issuance of the 
necessary SSOC.  See 38 C.F.R. § 19.37 (2009) (requiring issuance 
of an SSOC when pertinent evidence is received prior to transfer 
of an appeal to the Board).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SSOC as to the 
issue of entitlement to an increased rating 
for tinnitus on an extraschedular basis.

2.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
current severity of the service-connected 
erectile dysfunction and to determine the 
etiology of the current testicular 
disability and penile disabilities other 
than erectile dysfunction.  All indicated 
tests and studies should be conducted.  The 
AOJ should determine whether such an 
examination can feasibly be provided by a 
fee basis or contract examiner in the 
Goldsboro, North Carolina area.  The AOJ 
should document its efforts in this regard.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current testicular disability had its onset 
in service, is related to in-service 
herbicide exposure, or is otherwise the 
result of a disease or injury in service. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any of 
the Veteran's current penile disabilities 
other than erectile dysfunction had their 
onset in service, are related to in-service 
herbicide exposure, or are otherwise the 
result of a disease or injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current testicular disability was either 
caused or aggravated (made worse) by the 
Veteran's service-connected prostate 
cancer, status post radical prostatectomy.  
The examiner should quantify the amount of 
any aggravation, if possible.
The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any of 
the Veteran's current penile disabilities 
other than erectile dysfunction were either 
caused or aggravated (made worse) by his 
service-connected prostate cancer, status 
post radical prostatectomy.  The examiner 
should quantify the amount of any 
aggravation, if possible.

The examiner should also opine as to 
whether the deformity of the Veteran's 
penis is due to the June 2006 partial 
penectomy and left hydrocelectomy, the 
underlying erectile dysfunction disability, 
a combination of the two, or some other 
source.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  If any benefit on appeal remains 
denied, the AOJ should issue an SSOC.  
Thereafter, the case should be returned to 
the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


